 1 ERIN J. RADEKIN
   Attorney at Law – SBN 214964
 2 1001 G Street, Suite 107
   Sacramento, CA 95814
 3 Telephone: (916) 504-3931
   Facsimile: (916) 447-2988
 4
   Attorney for Defendant
 5 DOUGLAS DUNN

 6
                                 IN THE UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,                         CASE NO. 2:17-CR-0046 JAM
11
                                  Plaintiff,           ORDER TO WITHDRAW APPEAL
12
                            v.
13
     DOUGLAS DUNN,
14
                                  Defendant.
15

16

17
                                                    ORDER
18
            For the reasons set forth in the accompanying motion, and good cause appearing, the petitioner’s
19
     appeal is dismissed.
20

21 IT IS SO ORDERED.

22 Dated: 1/7/2020                                              /s/ John A. Mendez____________
                                                                HON. JOHN A. MENDEZ
23                                                              United States District Court Judge
24

25

26

27

28

                                                        1
